Title: To Thomas Jefferson from Benjamin Henry Latrobe, 14 June 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington, June 14. 1807
                        
                        I arrived here about an hour ago,—having yesterday, broke the perch of my carriage, and this morning lost my
                            way, so that I am several hours later than I hoped.—As soon as I can get my family in the house I have taken, I will wait
                            upon you, probably about 6 o’clock. I have been through the Capitol and find every thing in good forwardness.—With the
                            highest respect
                  Yrs.
                        
                            B H Latrobe
                            
                        
                    